Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 4/15/2022.  Claims 5-10 and 15-20 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been fully considered.  Claims 1-4 and 11-14 are finally rejected for reasons necessitated by applicant’s amendment.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 4/25/2022 has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 11, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka (US 2016/0297015) in view of Takahashi (JP 2011-192539).
Refer to figure 2.  Regarding claim 1, Tanaka discloses a strip-like electrode for use in a cylindrical jelly roll which comprises a strip-like electrode assembly wound cylindrically to form a hollow cavity at a core portion thereof, the strip-like electrode comprising:
a strip-like electrode current collector;
a first electrode active material layer formed on at least one surface of the strip-like electrode current collector; and
a second electrode active material layer formed on the first electrode active material layer,
wherein the second electrode active material layer has a shorter length than a length of the first electrode active material layer so that a portion of one longitudinal surface of the first electrode active material layer is exposed.
Regarding claim 2, the first electrode active material layer has a shorter length than a length of the strip-like electrode current collector so that a portion of one longitudinal surface of the strip-like electrode current collector is exposed.
Regarding claim 11, the strip-like electrode is a positive electrode [0075].
Regarding claim 12, the strip-like electrode is a negative electrode [0075].
Regarding claim 14, a total thickness of the first and second electrode active material layers is 10-300 um (0.14 mm, [0038]).
Regarding claim 1, Tanaka discloses a binder in the second layer, but does not disclose a binder contained in the first electrode active material layer and a binder contained in the second electrode active material layer are present at a weight ratio of from 90:10 to 60:40.  Takahashi teaches a positive electrode with a first active material layer and a second active material layer.  The second active material layer has less binder than the first active material layer.  See Abstract.  The second mixture layer is disposed on the surface of the current collector via the first mixture layer and is not directly adhered to the surface of the current collector.  Therefore, in the second mixture layer, It is not necessary to increase the amount of binder in order to obtain good adhesion to the current collector.  Therefore, in the second mixture layer, it is possible to reduce the surface resistance of the electrode by significantly reducing the amount of binder than the first mixture layer.  As a result, lithium ions can smoothly move between the active material and the nonaqueous electrolyte, and the rate characteristics can be improved.  Deposition of lithium on the electrode surface during charging is suppressed [0025].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a binder to the first active material layer for the benefit of binding the first electrode layer to the current collector, and to add less binder to the second electrode layer, as taught by Takahashi, for the benefit of reducing the surface resistance of the electrode by significantly reducing the amount of binder than the first mixture layer.

Claims 3, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka (US 2016/0297015) in view of Takahashi (JP 2011-192539).
Regarding claim 3, a ratio of a thickness of the first electrode active material layer to a thickness of the second electrode active material layer is 1:9 to 7:3,
Regarding claim 4, a ratio of a thickness of the first electrode active material layer to a thickness of the second electrode active material layer is 3:7 to 6:4,
Tanaka discloses a ratio of 0.1 to 0.04 [0038].   Further, when the difference in thickness between multi-layer part M where both of the first active material layer and the second active material layer are laminated and single-layer part S where any one active material layer is formed is larger than the thickness of insulating member 40, it is possible to prevent an increase in the thickness of the battery electrode assembly due to insulating member 40, resulting in a very high effect. However, even when the difference in thickness between multi-layer part M and single-layer part S is smaller than the thickness of insulating member 40, the local increase in the thickness of the battery electrode assembly can be reduced to a small amount and some positive effect is obtained, for example if the difference in thickness between multi-layer part M and single-layer part S is 50% or more of the thickness of insulating member 40. On the other hand, even when the difference in thickness between multi-layer part M and single-layer part S is larger, a large thickness of multi-layer part M is not preferable because the entire battery electrode assembly becomes thick although the local increase in thickness can be prevented, and excessive thinness of single-layer part S is not preferable because the original function of the active material becomes insufficient. From such a standpoint, the difference in thickness between multi-layer part M and single-layer part S, preferably, is equal to or less than the thickness resulting from adding 50 .mu.m to the thickness of insulating member 40 [0065].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the first active material layer or the second active material layer to prevent the battery from becoming too thick, or the active material layers from being too thin.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka (US 2016/0297015) in view of Takahashi (JP 2011-192539) as applied to claim 1, in view of Azami (US 2015/0104701).
Regarding claim 13, electrode current collector is a negative electrode current collector having a thickness of 3-500 um, Azami teaches a negative electrode current collector having a thickness of 10 um [0083].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the negative current collector of Tanaka having a thickness of 10 um, as taught by Azami, for the benefit of collecting current.

Response to Arguments
Arguments dated 4/15/2022 are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724